 

Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

By and Among:

 

James J. Jeter

 

(the "Executive")

 

And:

 

RITCHIE BROS. AUCTIONEERS (AMERICA) INC.,
a corporation incorporated under the laws of Washington (the "Company")



 

And:

 

IRONPLANET INC.,
a Delaware corporation (the "Employer")

 

WHEREAS:

 

A.      The Company, its parent (Ritchie Bros. Auctioneers Incorporated
("Parent")) and the Parent's other subsidiaries (together, the "Group") are in
the business of facilitating the exchange, buying, selling and auctioneering of
industrial equipment; and

 

B.      Pursuant to an Agreement and Plan of Merger, dated as of the date hereof
(the "Merger Agreement"), Parent will acquire one hundred percent (100%) of the
issued and outstanding capital stock of IronPlanet Holdings, Inc., the parent of
the Employer, upon the Closing (as such term is defined in the Merger
Agreement); and

 

C.      The Employer and the Executive wish to continue their employment
relationship on the terms and conditions as described in this Agreement,
commencing upon, subject to and contingent upon the occurrence of the Closing;
and

 

D.      The Executive's entry into this Agreement is a condition to the Parent's
willingness to enter into the Merger Agreement, and the effectiveness of this
Agreement in accordance with the terms and conditions hereof as of the Closing
is an express condition to the Parent's obligation to consummate the
transactions contemplated by the Merger Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by the parties,
the Company, the Employer and the Executive agree as follows:

 

1.EMPLOYMENT

 

a.Subject to, and from and after the Closing, the Employer agrees to continue to
employ the Executive pursuant to the terms and conditions described in this
Agreement, including the appendix to this Agreement, and the Executive hereby
accepts and agrees to such employment.

 

  Page 1 of 21

 

  

b.Effective as of the Closing, the Executive will (1) have duties and
responsibilities that are substantially similar to the Executive's duties and
responsibilities with the Employer as of the date hereof, provided that the
Executive understands and agrees that his duties and responsibilities following
the Closing may be limited to the Employer and may not extend to other members
of the Group, (2) have a title determined by the Company in good faith that is
consistent with the titles held by substantially similar employees within the
Group and (3) report to such individual or individuals as is determined by the
Company in good faith and consistent with the Executive's role with the
Employer.

 

c.The Executive's employment with the Employer in this new role will commence on
the date upon which the Closing occurs (the "Commencement Date"), and the
Executive's employment hereunder will continue for an indefinite period of time
until terminated in accordance with the terms of this Agreement or applicable
law (the "Term"). In the event that the Closing does not occur, this Agreement
will be null and void and of no force or effect.

 

d.During the Term, the Executive will at all times:

 

i.well and faithfully serve the Employer, and act honestly and in good faith in
the best interests of the Employer;

 

ii.devote all of the Executive's business time, attention and abilities, and
provide his best efforts, expertise, skills and talents, to the business of the
Employer, except as may be permitted pursuant to Section 2.b.;

 

iii.adhere to all generally applicable written policies of the Employer, and
obey and observe to the best of the Executive's abilities all lawful orders and
directives, whether verbal or written, of the Employer's Board of Directors;

 

iv.act lawfully and professionally, and exercise the degree of care, diligence
and skill that an executive employee would exercise in comparable circumstances;
and

 

v.to the best of the Executive's abilities perform the duties and exercise the
responsibilities required of the Executive under this Agreement.

 

2.PRIOR COMMITMENTS AND OUTSIDE ACTIVITIES

 

a.The Executive represents and warrants to the Employer that the Executive has
no existing common law, contractual or statutory obligations to a former
employer or to any other person that will conflict with the Executive's duties
and responsibilities under this Agreement.

 

b.During the Term, the Executive will not be engaged directly or indirectly in
any outside business activities, whether for profit or not-for-profit, as
principal, partner, director, officer, active shareholder, advisor, employee or
otherwise, without first having obtained the written permission of the Employer.

 

3.POLICIES

 

a.The Executive agrees to comply with all generally applicable written policies
applying to the Employer's staff that may reasonably be issued by the Employer
from time to time. The Executive agrees that the introduction, amendment and
administration of such generally applicable written policies are within the sole
discretion of the Employer. If the Employer introduces, amends or deletes such
generally applicable written policies, such introduction, deletion or amendment
will not constitute an event of Good Reason, constructive dismissal or breach of
this Agreement. If there is a direct conflict between this Agreement and any
such policy, this Agreement will prevail to the extent of the inconsistency.

 

  Page 2 of 21

 

  

4.COMPENSATION

 

a.Upon the Commencement Date, and continuing during the Term, the Executive will
earn or be eligible for, as the case may be, the following annual compensation,
less applicable statutory and regular payroll deductions and withholdings:

 

Compensation
Element   Amount Annual Base Salary   USD $365,000 (the "Base Salary") Annual
Short-Term Incentive   60% of Base Salary at Target (the "STI Bonus")
(0% - 200% of STI Bonus at Target, based on actual performance)

Annual Long-Term Incentive Grant 

  Targeted at 100% of Base Salary (the "LTI Grant")

 

The Employer shall review the Executive's compensation package for increase no
less frequently than annually, commencing in 2017. LTI grants are typically made
in March of each year.

 

b.The structure of the STI Bonus and LTI Grant will be consistent with those
granted to the Parent's other executives, and is subject to amendments from time
to time by the Employer. Currently, LTI grants for executives are provided as
follows:

 

i.50% in stock options, with a maximum ten-year term, with all such options
vesting in equal one-third parts after the first, second and third anniversaries
of the grant date, subject to continued employment;

 

ii.50% in performance share units, vesting on the third anniversary of the grant
date based on meeting pre-established performance criteria, with the number of
share units that ultimately vest ranging from 0% to 200% of target based on
actual performance.

 

c.The specific terms and conditions for LTI Grants (including but not limited to
the provisions upon termination of employment) will be based on the relevant
plan documents and may be subject to amendments from time to time by the Parent.

 

d.STI will commence in 2017, even if the Commencement Date occurs in 2016.
Notwithstanding anything herein to the contrary, the provisions of this
Agreement shall not adversely affect the Executive's rights under the 2016
annual bonus plan of the Employer.

 

  Page 3 of 21

 

  

e.The Executive shall be entitled to receive a full LTI grant for the year in
which the Commencement Date occurs, regardless of when such date occurs.

 

f.Notwithstanding any other provisions in this Agreement to the contrary, the
Executive will be subject to any clawback/recoupment policy of the Parent or the
Employer in effect from time-to-time, allowing the recovery of incentive
compensation previously paid or payable to the Executive in cases of misconduct
or material financial restatement, whether pursuant to the requirements of
Dodd-Frank Wall Street Reform and Consumer Protection Act, the listing
requirements of any national securities exchange on which common stock of the
Parent is listed, or otherwise.

 

g.In the event of a restatement of the financial results of the Parent (other
than due to a change in applicable accounting rules or interpretations), the
Board of Directors of Parent (the "Parent Board") shall determine whether any
performance-based compensation (pursuant to both short-term and long-term
incentive compensation plans) paid or awarded to the Executive during the three
years preceding such restatement (the "Awarded Compensation"), would have been a
lower amount had it been calculated based on such restated financial statement
(such lower amount being referred to herein as the "Adjusted Compensation"). If
the Board determines that the Awarded Compensation exceeds the Adjusted
Compensation, then the Board may demand from the Executive the recovery of any
excess of the Awarded Compensation over the Adjusted Compensation, and the
Executive shall immediately forfeit and/or repay, as applicable, any such
amount.

 

5.BENEFITS

 

a.The Executive will be eligible to participate in the Company's US group
benefit plans, subject to the terms and conditions of said plans and the
applicable policies of the Company and applicable benefits providers. Transition
to the Company's US group benefit plan is anticipated to occur within a
reasonable time period, but no later than January 1, 2018.

 

The liability of the Employer with respect to the Executive's employment
benefits is limited to the premiums or portions of the premiums the Employer
regularly pays on behalf of the Executive in connection with said employee
benefits. The Executive agrees that the Employer is not, and will not be deemed
to be, the insurer and, for greater certainty, the Employer will not be liable
for any decision of a third-party benefits provider or insurer, including any
decision to deny coverage or any other decision that affects the Executive's
benefits or insurance.

 

6.EXPENSES

 

a.The Employer will reimburse the Executive, in accordance with the Employer's
policies, for all authorized travel and other out-of-pocket expenses actually
and properly incurred by the Executive in the course of carrying out the
Executive's duties and responsibilities under this Agreement.

 

7.HOURS OF WORK AND OVERTIME

 

a.Given the management nature of the Executive's position, the Executive is
required to work additional hours from time to time, and is not eligible for
overtime pay. The Executive acknowledges and agrees that the compensation
provided under this Agreement represents full compensation for all of the
Executive's working hours and services, including overtime.

 

  Page 4 of 21

 

  

8.VACATION

 

a.The Executive will earn up to four (4) weeks (or twenty (20) business days) of
paid vacation per annum, pro-rated for any partial year of employment, in
accordance with the Employer's vacation policy.

 

b.The Executive will take vacation subject to business needs, and in accordance
with the Employer's vacation policy in effect from time to time.

 

c.Annual vacation must be taken and may not be accrued, deferred or banked
without the Employer's written approval, in accordance with the Employer's
vacation policy in effect from time to time.

 

9.CHANGE OF CONTROL

 

a.In consideration of the Executive's employment by the Employer, the Executive
and the Company hereby agree to enter into and execute, contemporaneously with
this Agreement, the change of control agreement in Appendix "A" to this
Agreement (the "Change of Control Agreement").

 

10.TERMINATION OF EMPLOYMENT

 

a.Termination for cause: The Employer may terminate the Executive's employment
at any time for Cause, after providing Executive with at least 30 days' notice
of such proposed termination and 15 days to remedy the alleged defect. In this
Agreement, "Cause" means the wilful and continued failure by the Executive to
substantially perform, or otherwise properly carry out, the Executive's duties
on behalf of Parent or an affiliate, or to follow, in any material respect, the
lawful policies, procedures, instructions or directions of the Employer or any
applicable affiliate (other than any such failure resulting from the Executive's
disability or incapacity due to physical or mental illness), or the Executive
wilfully or intentionally engaging in illegal or fraudulent conduct, financial
impropriety, intentional dishonesty, breach of duty of loyalty or any similar
intentional act which is materially injurious to Parent or an affiliate, or
which may have the effect of materially injuring the reputation, business or
business relationships of the Employer or an affiliate, or any other act or
omission constituting cause for termination of employment without notice or pay
in lieu of notice at common law. For the purposes of this definition, no act, or
failure to act, on the part of an Executive shall be considered "wilful" unless
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive's action or omissions were in, or not
opposed to, the best interests of the Employer and its affiliates.

 

In the event of termination for Cause, all unvested stock options or other
awards granted to the Executive pursuant to the terms of the Parent's Stock
Option Plan (the "Option Plan") will immediately be void on the date the
Employer notifies the Executive of such termination.

 

In the event of termination for Cause, the rights of the Executive with respect
to any performance share units ("PSUs") granted pursuant to the Parent's
Performance Share Unit Plan (the "PSU Plan") will be governed pursuant to the
PSU Plan.

 

  Page 5 of 21

 

  

b.Termination for Good Reason: The Executive may terminate his employment with
the Employer for Good Reason by delivery of written notice to the Employer
within the sixty (60) day period commencing upon the occurrence of Good Reason
including the basis for such Good Reason (with such termination effective thirty
(30) days after such written notice is delivered to the Employer and only in the
event that the Employer fails or is unable to cure such Good Reason within such
thirty (30) day period). In the event of a termination of the Executive's
employment for Good Reason, the Executive will receive pay and benefits as if
terminated by the Employer without Cause under Section 10 c., below, and the
termination shall be regarded as a termination without Cause for purposes of the
Option Plan and the PSU Plan. In this Agreement, "Good Reason" means a material
adverse change by Parent or an affiliate, without the Executive's consent, to
(1) the Executive's position, authority, duties and responsibilities as in
effect immediately following the Commencement Date, (2) a relocation of the
Executive's current place of employment by more than fifty miles, or (3) a
material reduction in the Base Salary or in the potential short-term or
long-term incentive bonus the Executive is eligible to earn, but does not
include (a) any changes that are made to the Executive's title, duties,
authorities, responsibilities, reporting structure, signing authority or other
terms and conditions of employment in connection with the Closing or related
integration matters, so long as such changes are in accordance with Section 1.b.
of this Agreement, (b) a change in the Executive's duties and/or
responsibilities arising from a change in the scope or nature of the Parent's
business operations, provided such change does not materially and adversely
affect the Executive's position or authority, or (c) any across the board change
to compensation affecting similar executives in a similar fashion.

 

c.Termination without Cause: The Employer may terminate the Executive's
employment at any time, without Cause and, in the event of such a termination
shall provide the Executive with the following:

 

i.Six (6) months' continued payment of the Executive's Base Salary and an amount
equal to 50% of the STI Bonus at Target, plus an additional one (1) months' Base
Salary and 12% of the STI Bonus at Target per year of service up to a maximum of
twelve (12) months' Base Salary and 100% of the STI Bonus at Target (paid
ratably over the applicable period in accordance with the Employer's payroll
practices);

 

ii.continuation of all applicable PSU rights held by the Executive in accordance
with the PSU grant agreement, and the terms and conditions of the PSU Plan;

 

iii.immediate accelerated vesting of all unvested stock options, with the
Executive having 90 days from the date of termination to exercise such options,
subject to the terms and conditions of the Option Plan and the applicable
individual option agreements; and

 

iv.continued extended health and dental benefits coverage at active employee
rates until the earlier of the first anniversary of the termination of the
Executive's employment or the date on which the Executive begins new full-time
employment.

 

For purposes of calculating the severance payment described in this section, the
Employer shall honor the Executive's time of service dating from the original
date of employment with the Employer, as opposed to the Commencement Date.



d.Resignation: The Executive may terminate his employment with the Employer at
any time by providing the Employer with one (1) month's notice in writing to
that effect. If the Executive provides the Employer with written notice under
this Section, the Employer may waive such notice, in whole or in part, in which
case the Employer will pay the Executive the Base Salary only for the amount of
time elapsed in that notice period and the Executive's employment will terminate
on the earlier date specified by the Employer without any further compensation.

 

  Page 6 of 21

 

  

In the event of termination by the Executive as provided in this section 10.d.,
all unvested stock options held by the Executive will immediately be void on the
termination date of the Executive's employment, with the Executive having 90
days from said date to exercise any vested stock options held by the Executive.
The rights of the Executive with respect to any PSUs will be as set forth in the
PSU Plan with respect to termination by the Executive.

 

e.Retirement: In the event of the Executive's retirement, as defined by the
Employer's policies, all unvested stock options will continue to vest according
to their initial grant schedules and will remain exercisable up to the earlier
of the original grant expiry date and the third anniversary of the date of
retirement; provided, however, that for purposes of any award subject to Section
409A (as defined below), any termination (other than a termination for cause)
after Executive's attainment of retirement age shall be governed by the
retirement provisions of such award.

 

PSUs will continue to vest and be paid in accordance with the original grant
schedule applicable thereto.

 

f.Termination Without Cause or Good Reason Following Change of Control: In the
event of Termination without Cause or for Good Reason within one (1) year of a
change of control of Parent or the Company, the Executive will have, in lieu of
any rights to severance payments or benefits hereunder, the rights set forth in
the Change of Control Agreement.

 

g.Deductions and withholdings: All payments under this Section are subject to
applicable statutory and regular payroll deductions and withholdings as
applicable.

 

h.Terms of Payment upon Termination: Upon termination of the Executive's
employment, for any reason:

 

 

i.Subject to Section 10 d. and except as limited by Section 10 h.ii., the
Employer will pay the Executive all earned and unpaid Base Salary, earned and
unpaid vacation pay, earned and unpaid STI for a preceding year (if any remains
unpaid), and, subject to the next subparagraph, a prorated STI Bonus for the
year of termination (at the target level of performance), up to and including
the Executive's last day of active employment with the Employer (the
"Termination Date"), with such payment to be made within five (5) business days
of the effectiveness of the Release.

 

ii.In the event of resignation by the Executive or termination of the
Executive's employment for Cause, no pro-rated STI Bonus for the year of
termination will be payable to the Executive; and

 

iii.On the Termination Date, or as otherwise directed by the Board, the
Executive will immediately deliver to the Employer all files, computer disks,
Confidential Information, information and documents pertaining to the Employer's
Business, and all other property of the Employer that is in the Executive's
possession or control, without making or retaining any copy, duplication or
reproduction of such files, computer disks, Confidential Information,
information or documents without the Employer's express written consent.

 

i.Other than as expressly provided herein, the Executive will not be entitled to
receive any further pay or compensation, severance pay, notice, payment in lieu
of notice, incentives, bonuses, benefits, rights and damages of any kind. The
Executive acknowledges and agrees that, in the event of a payment under Section
10b. or Section 10 c. of this Agreement, the Executive will not be entitled to
any other payment in connection with the termination of the Executive's
employment.

 

  Page 7 of 21

 

  

j.Notwithstanding the foregoing, in the event of a termination without Cause or
termination for Good Reason, the Employer will not be required to pay any Base
Salary or STI Bonus or provide any additional equity vesting to the Executive
beyond that earned by the Executive up to and including the Termination Date,
unless the Executive signs within sixty (60) days of the Termination Date and
does not revoke a full and general release (the "Release") of any and all claims
that the Executive has against the Employer or its affiliates and such entities'
past and then current officers, directors, owners, managers, members, agents and
employees relating to all matters, in form and substance satisfactory to the
Employer acting in good faith, provided, however, that the payments and benefits
shall not be made or provided prior to the effective date of the Release,
provided further that if the maximum period during which Executive can consider
and revoke the release begins in one calendar year and ends in another calendar
year, then such payments and benefits shall not be made or provided until the
first payroll date occurring after the later of (A) the last day of the calendar
year in which such period begins, and (B) the date on which the Release becomes
effective.

 

k.Notwithstanding any changes in the terms and conditions of the Executive's
employment which may occur in the future, including any changes in position,
duties or compensation, the termination provisions in this Agreement will
continue to be in effect for the duration of the Executive employment with the
Employer unless otherwise amended in writing and signed by the Employer.

 

l.Agreement authorizing payroll deductions: If, on the date the employment
relationship ends, regardless of the reason, the Executive owes the Employer any
money (whether pursuant to an advance, overpayment, debt, error in payment, or
any other reason), the Executive hereby authorizes the Employer to deduct any
such debt amount from the Executive's salary, severance or any other payment due
to the Executive (to the extent permissible by applicable law including without
limitation Section 409A (as defined below)). Any remaining debt will be
immediately payable to the Employer and the Executive agrees to satisfy such
debt within 14 days of the Termination Date or any demand for repayment.

 

11.SHARE OWNERSHIP  REQUIREMENTS

 

a.The Executive will be subject to the Parent's share ownership guideline
policy, as amended from time to time.

 

12.CONFIDENTIAL INFORMATION

 

a.In this Agreement "Confidential Information" means information proprietary to
Parent, the Company, the Employer or their affiliates (collectively, the "Parent
Entities") that is not publically known or available, including but not limited
to personnel information, customer information, supplier information, contractor
information, pricing information, financial information, marketing information,
business opportunities, technology, research and development, manufacturing and
information relating to intellectual property, owned, licensed, or used by the
Parent Entities or in which the Parent Entities otherwise have an interest, and
includes Confidential Information created by the Executive in the course of his
employment, jointly or alone. The Executive acknowledges that the Confidential
Information is the exclusive property of the Parent Entities.

 

  Page 8 of 21

 

  

b.The Executive agrees at all times during the Term and after the Term, to hold
the Confidential Information in strictest confidence and not to disclose it to
any person or entity without written authorization from the Employer and the
Executive agrees not to copy or remove it from the Employer's premises except in
pursuit of the Employer's business, or to use or attempt to use it for any
purpose other than the performance of the Executive's duties on behalf of the
Employer.

 

c.The Executive agrees, at all times during and after the Term, not use or take
advantage of the Confidential Information for creating, maintaining or
marketing, or aiding in the creation, maintenance, marketing or selling, of any
products and/or services which are competitive with the products and services of
the Parent Entities.

 

d.Upon the request of the Employer, and in any event upon the termination of the
Executive's employment with the Employer, the Executive will immediately return
to the Employer all materials, including all copies in whatever form containing
the Confidential Information which are within the Executive's possession or
control.

 

13.INVENTIONS

 

a.In this Agreement, "Invention" means any invention, improvement, method,
process, advertisement, concept, system, apparatus, design or computer program
or software, system or database.

 

b.The Executive acknowledges and agrees that every Invention which the Executive
may, at any time during the terms of his employment with the Employer or its
affiliates, make, devise or conceive, individually or jointly with others,
whether during the Employer's business hours or otherwise, and which relates in
any manner to the Employer's business will belong to, and be the exclusive
property of the Employer, and the Executive will make full and prompt disclosure
to the Employer of every such Invention. The Executive hereby irrevocably waives
all moral rights that the Executive may have in every such Invention.

 

c.The Executive undertakes to, and hereby does, assign to the Employer, or its
nominee, every such Invention and to execute all assignments or other
instruments and to do any other things necessary and proper to confirm the
Employer's right and title in and to every such Invention. The Executive further
undertakes to perform all proper acts within his power necessary or desired by
the Employer to obtain letters patent in the name of the Employer and at the
Employer's expense for every such Invention in whatever countries the Employer
may desire, without payment by the Employer to the Executive of any royalty,
license fee, price or additional compensation.

 

d.The Executive acknowledges that all original works of authorship which are
made by the Executive (solely or jointly with others) within the scope of the
Executive's employment and which are protectable by copyright are "works made
for hire," pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

14.NON-SOLICITATION

 

a.The Executive acknowledges that in the course of the Executive's employment
with the Employer the Executive will develop close relationships with the
Employer's clients, customers and employees, and that the Employer's goodwill
depends on the development and maintenance of such relationships. The Executive
acknowledges that the preservation of the Employer's goodwill and the protection
of its relationships with its customers and employees are proprietary rights
that the Employer is entitled to protect.

 

  Page 9 of 21

 

  

b.The Executive will not during the Applicable Period (as defined below),
whether individually or in partnership or jointly or in conjunction with any
person or persons, as principal, agent, shareholder, director, officer, employee
or in any other manner whatsoever:

 

i.solicit any client or customer of any Parent Entity with whom the Executive
dealt during the twelve (12) months immediately prior to the termination of the
Executive's employment with the Employer (however caused) for the purposes of
(a) causing or trying to cause such client or customer to cease doing business
with a Parent Entity or to reduce such business with a Parent Entity by
diverting it elsewhere or (b) providing products or services that are the same
as or competitive with the business of the Employer or an affiliate in the area
of facilitating the exchange of industrial equipment; or

 

ii.seek in any way to solicit, engage, persuade or entice, or attempt to
solicit, engage, persuade or entice any employee of a Parent Entity, to leave
his or her employment with the Parent Entity.

 

The "Applicable Period" means twelve (12) months following termination,
regardless of the reason for such termination or the party effecting it.

 

15.NON-COMPETITION

 

The Executive agrees that, without the prior written consent of the Employer,
the Executive will not, directly or indirectly, in a capacity similar to that of
the Executive with the Employer, carry on, be engaged in, be concerned with or
interested in, perform services for, or be employed in a business which is the
same as or competitive with the business of the Employer in the area of
facilitating the exchange of industrial equipment, or in the area of the buying,
selling or auctioning of industrial equipment, either individually or in
partnership or jointly or in conjunction with any person as principal, agent,
employee, officer or shareholder. The foregoing restriction will be in effect
for a period of twelve (12) months following the termination of the Executive's
employment, regardless of the reason for such termination or the party effecting
it, within the geographical area of Canada and the United States.

 

16.REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS

 

a.The Executive acknowledges that the restrictions contained in Sections 10 h.
iii., 12, 13, 14 and 15 of this Agreement are, in view of the nature of the
Employer's business, reasonable and necessary in order to protect the legitimate
interests of the Employer and that any violation of those Sections would result
in irreparable injuries and harm to the Employer, and that damages alone would
be an inadequate remedy.

 

b.The Executive hereby agrees that the Employer will be entitled to the remedies
of injunction, specific performance and other equitable relief to prevent a
breach or recurrence of a breach of this Agreement and that the Employer will be
entitled to its reasonable legal costs and expenses, including but not limited
to its attorneys' fees, incurred in properly enforcing a provision of this
Agreement.

 

  Page 10 of 21

 

  

c.Nothing contained herein will be construed as a waiver of any of the rights
that the Employer may have for damages or otherwise.

 

d.The Executive and the Employer expressly agree that the provisions of Sections
10 g. iii., 12, 13, 14, 15 and 22 of this Agreement will survive the termination
of the Executive's employment for any reason.

 

17.GOVERNING LAW

 

This Agreement will be governed by the laws of the State of Washington, without
reference to that state's conflicts of laws rules.

 

18.SEVERABILITY

 

a.All sections, paragraphs and covenants contained in this Agreement are
severable, and in the event that any of them will be held to be invalid,
unenforceable or void by a court of a competent jurisdiction, such sections,
paragraphs or covenants will be severed and the remainder of this Agreement will
remain in full force and effect.

 

19.ENTIRE AGREEMENT

 

a.This Agreement, including the Appendix, and any other documents referenced
herein, contains the complete agreement concerning the Executive's employment by
the Employer and will, as of the Commencement Date, supersede any and all other
employment agreements between the parties, including, without limitation, the
Executive's Employment Agreement with Employer, dated as of February 15, 2016.

 

b.The parties agree that there are no other contracts or agreements between
them, and that neither of them has made any representations, including but not
limited to negligent misrepresentations, to the other except such
representations as are specifically set forth in this Agreement, and that any
statements or representations that may previously have been made by either of
them to the other have not been relied on in connection with the execution of
this Agreement and are of no effect.

 

c.No waiver, amendment or modification of this Agreement or any covenant,
condition or restriction herein contained will be valid unless executed in
writing by each of the parties hereto, with the exception of those modifications
expressly permitted within this Agreement. Should the parties agree to waive,
amend or modify any provision of this Agreement, such waiver, amendment or
modification will not affect the enforceability of any other provision of this
Agreement. Notwithstanding the foregoing, the Employer may unilaterally amend
the provisions of Section 10 c. relating to provision of certain health benefits
following termination of employment to the extent the Employer deems necessary
to avoid the imposition of excise taxes, penalties or similar charges on the
Employer or any of its Affiliates, including, without limitation, under Section
4980D of the U.S. Internal Revenue Code.

 

20.CONSIDERATION

 

a.The parties acknowledge and agree that this Agreement has been executed by
each of them in consideration of the mutual premises and covenants contained in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged. The parties hereby waive any and all
defenses relating to an alleged failure or lack of consideration in connection
with this Agreement.

 

  Page 11 of 21

 

  

21.INTERPRETATION

 

Headings are included in this Agreement for convenience of reference only and do
not form part of this Agreement.

 

22.DISPUTE RESOLUTION

 

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Employer seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information or
intellectual property, that dispute will be resolved in strict confidence as
follows:

 

a.Amicable Negotiation: The parties agree that, both during and after the
performance of their responsibilities under this Agreement, each of them will
make bona fide efforts to resolve any disputes arising between them via amicable
negotiations;

 

b.Arbitration: If the parties have been unable to resolve a dispute for more
than 90 days, or such other period agreed to in writing by the parties, either
party may refer the dispute for final and binding arbitration by providing
written notice to the other party. If the parties cannot agree on an arbitrator
within thirty (30) days of receipt of the notice to arbitrate, then either party
may make application to the American Arbitration Association (the "AAA") to
appoint one. The arbitration will be held in Seattle, Washington in accordance
with the AAA's rules, and each party will bear its own costs, including one-half
share of the arbitrator's fees.

 

23.ENUREMENT

 

a.The provisions of this Agreement will enure to the benefit of and be binding
upon the parties, their heirs, executors, personal legal representatives and
permitted assigns, and related companies.

 

b.This Agreement may be assigned by the Employer in its discretion, in which
case the assignee shall become the Employer for purposes of this Agreement. This
Agreement will not be assigned by the Executive.

 

24.EFFECT OF SECTION 409A

 

a.Payments and benefits provided under or referenced in this Agreement are
intended to be designed in such a manner that they are either exempt from the
application of, or comply with, the requirements of, Section 409A of the U.S.
Internal Revenue Code and the regulations issued thereunder (collectively, as in
effect from time to time, "Section 409A") and shall be construed, administered
and interpreted in accordance with such intention. If, as of the date of the
Executive's termination, the Executive is a "specified employee" within the
meaning of Section 409A, then to the extent necessary to comply with Section
409A and to avoid the imposition of taxes and/or penalties under Section 409A,
payment to the Executive of any amount or benefit under this Agreement or any
other Employer plan, program or agreement that constitutes "nonqualified
deferred compensation" under Section 409A and which under the terms of this
Agreement or any other Employer plan, program or arrangement would otherwise be
payable as a result of and within six (6) months following such termination
shall be delayed, as provided under current regulatory requirements under
Section 409A, until the earlier of (i) five (5) days after the Employer receives
notification of the Executive's death or (ii) the first business day of the
seventh month following the date of the Executive's termination.

 

  Page 12 of 21

 

  

b.Any payment or benefit under this Agreement or any other Employer plan,
program or agreement that is payable upon a termination of the Executive's
employment shall only be paid or provided to the Executive upon a "separation
from service" within the meaning of Section 409A. If the Executive or the
Employer determine that any payment, benefit, distribution, deferral election,
or any other action or arrangement contemplated by the provisions of this
Agreement or any other Employer plan, program or agreement would, if undertaken
or implemented, cause the Executive to become subject to taxes and/or penalties
under Section 409A, then such payment, benefit, distribution, deferral election
or other action or arrangement shall not be given effect to the extent it causes
such result and the related provisions of this Agreement or other Employer plan,
program or agreement will be deemed modified in order to provide the Executive
with the intended economic benefit and comply with the requirements of Section
409A.

 

c.Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate and distinct payments.

 

d.With regard to any provision in this Agreement that provides for reimbursement
of expenses or in-kind benefits, except for any expense, reimbursement or
in-kind benefit provided pursuant to this Agreement that does not constitute a
"deferral of compensation," within the meaning of Section 409A, (i) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during any
calendar year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year, (ii) such payments
shall be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred, and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

Dated this 28th day of August, 2016.

 

[Signature Page Follows]

 

  Page 13 of 21

 

 



Signed, Sealed and Delivered by   )   James J. Jeter in the   )   presence of:  
)       ) /s/ James J. Jeter Diego Mantalvo   ) James J. Jeter Name   )       )
  3880 Hulen Street   )   Address   )       )   Fort Worth, TX   )       )      
)   HR Generalist   )   Occupation   )  

 

RITCHIE BROS. AUCTIONEERS (AMERICA) INC.     Per: /s/ Todd Wohler     Authorized
Signatory  

  

IRONPLANET INC.       Per: /s/ Douglas P. Feick     Authorized Signatory  

 

  Page 14 of 21

 

  

APPENDIX "A"

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT executed on the 29th day of August, 2016.

 

BETWEEN:

 

RITCHIE BROS. AUCTIONEERS (AMERICA) INC.,
a corporation incorporated under the laws of Washington

 

(the "Company")

 

AND:

 

James J. Jeter

 

(the "Executive")

 

WITNESSES THAT WHEREAS:

 

A.     The Executive is an executive of the Company or a subsidiary of the
Company and the Parent Company (as defined below) and is considered by the Board
of Directors of the Parent Company (the "Board") to be a vital employee with
special skills and abilities, and will be well-versed in knowledge of the
Company's business and the industry in which it is engaged;

 

B.     The Board recognizes that it is essential and in the best interests of
the Company and its shareholders that the Company retain and encourage the
Executive's continuing service and dedication to their office and employment
without distraction caused by the uncertainties, risks and potentially
disturbing circumstances that could arise from a possible change in control of
the Parent Company;

 

C.     The Board further believes that it is in the best interests of the
Company and its shareholders, in the event of a change of control of the Parent
Company, to maintain the cohesiveness of the Company's senior management team so
as to ensure a successful transition, maximize shareholder value and maintain
the performance of the Company;

 

D.     The Board further believes that the service of the Executive to the
Company requires that the Executive receive fair treatment in the event of a
change in control of the Parent Company; and

 

E.     In order to induce the Executive to remain in the employ of the Company
notwithstanding a possible change of control, the Company has agreed to provide
to the Executive certain benefits in the event of a change of control.

 

NOW THEREFORE in consideration of the premises and the covenants herein
contained on the part of the parties hereto and in consideration of the
Executive continuing in office and in the employment of the Company, the Company
and the Executive hereby covenant and agree as follows:

 

  Page 15 of 21

 

 

1.Definitions

 

In this Agreement,

 

(a)"Agreement" means this agreement as amended or supplemented in writing from
time to time;

 

(b)"Annual Base Salary" means the annual salary payable to the Executive by the
Company from time to time, but excludes any bonuses and any director's fees paid
to the Executive by the Company;

 

(c)"STI Bonus" means the annual at target short-term incentive bonus the
Executive is eligible to earn under the Employment Agreement, in accordance with
the short-term incentive bonus plan;

 

(d)"Change of Control" means:

 

(i)a Person, or group of Persons acting jointly or in concert, acquiring or
accumulating beneficial ownership of more than 50% of the Voting Shares of the
Parent Company;

 

(ii)a Person, or Group of Persons acting jointly or in concert, holding at least
25% of the Voting Shares of the Parent Company and being able to change the
composition of the Board of Directors by having the Person's, or Group of
Persons', nominees elected as a majority of the Board of Directors of the Parent
Company;

 

(iii)the arm's length sale, transfer, liquidation or other disposition of all or
substantially all of the assets of the Parent Company, over a period of one year
or less, in any manner whatsoever and whether in one transaction or in a series
of transactions or by plan of arrangement; or

 

(iv)a reorganization, merger or consolidation or sale or other disposition of
substantially all the assets of the Company (a "Business Combination"), unless
following such Business Combination the Parent Company beneficially owns all or
substantially all of the Company's assets either directly or through one or more
subsidiaries.

 

(e)"Date of Termination" means the date when the Executive ceases to actively
provide services to the Company, or the date when the Company instructs him to
stop reporting to work;

 

(f)"Employment Agreement" means the employment agreement between the Company and
the Executive dated August 28, 2017;

 

(g)"Good Reason" means either:

 

(i)Good Reason as defined in the Employment Agreement; or

 

(ii)the failure of the Company to obtain from a successor to all or
substantially all of the business or assets of the Parent Company, the
successor's agreement to continue to employ the Executive on substantially
similar terms and conditions as contained in the Employment Agreement;

 

(h)"Cause" has the meaning defined in the Employment Agreement.

 

  Page 16 of 21

 

  

(i)"Parent Company" means Ritchie Bros. Auctioneers Incorporated.

 

(j)"Person" includes an individual, partnership, association, body corporate,
trustee, executor, administrator, legal representative and any national,
provincial, state or municipal government; and

 

(k)"Voting Shares" means any securities of the Parent Company ordinarily
carrying the right to vote at elections for directors of the Board, provided
that if any such security at any time carries the right to cast more than one
vote for the election of directors, such security will, when and so long as it
carries such right, be considered for the purposes of this Agreement to
constitute and be such number of securities of the Parent Company as is equal to
the number of votes for the election of directors that may be cast by its
holder.

 

2.Scope of Agreement

 

(a)The parties intend that this Agreement set out certain of their respective
rights and obligations in certain circumstances upon or after Change of Control
as set out in this Agreement.

 

(b)This Agreement does not purport to provide for any other terms of the
Executive's employment with the Company or to contain the parties' respective
rights and obligations on the termination of the Executive's employment with the
Company in circumstances other than those upon or after Change of Control as set
out in this Agreement.

 

(c)Where there is any conflict between this Agreement and (i) the Employment
Agreement, or (ii) a Company plan or policy relating to compensation or
executive programs, the terms of this Agreement will prevail.

 

3.Compensation Upon or After Change of Control

 

(a)If the Executive's employment with the Company is terminated (i) by the
Company without Cause upon a Change of Control or within two years following a
Change of Control; or (ii) by the Executive for Good Reason upon a Change of
Control or within one (1) year following a Change of Control:

 

(i)the Company will pay to the Executive a lump sum cash amount equal to the
aggregate of:

 

A.one and one-half (1.5) times Base Salary;

 

B.one and one-half (1.5) times at-target STI Bonus;

 

C.one and one-half (1.5) times the annual premium cost that would be incurred by
the Company to continue to provide to the Executive all health, dental and life
insurance benefits provided to the Executive immediately before the Date of
Termination;

 

D.the earned and unpaid Base Salary and vacation pay to the Date of Termination;
and

 

  Page 17 of 21

 

  

E.an amount calculated by dividing by 365 the Executive's target bonus under the
STI Bonus for the fiscal year in which the Date of Termination occurs, and
multiplying that number by the number of days completed in the fiscal year as of
the Date of Termination.

 

(ii)the Executive will continue to have all rights under the Stock Option Plan
of the Company adopted by the Board as of July 31, 1997 and amended and
re-stated as of April 13, 2007 (the "Option Plan"), and under option agreements
entered into in accordance with the Option Plan, with respect to options granted
on or before the Date of Termination (including any options granted upon the
commencement of employment as part of any sign-on grant), as if the Executive's
employment had been terminated by the Company without cause; and

 

(iii)the Executive will continue to have all rights held by the Executive
pursuant to the Company's Performance Share Unit Plan (the "PSU Plan") , and
under any and all grant agreements representing performance share units granted
under the PSU Plan, granted on or before the Change of Control.

 

(b)All amounts payable pursuant to this section 3 are subject to required
statutory deductions and withholdings.

 

(c)No such payment pursuant to this Section 3 shall be made unless the Executive
signs within sixty (60) days of the Termination Date and does not revoke a full
and general release (the "Release") of any and all claims that the Executive has
against the Company or its affiliates and such entities' past and then current
officers, directors, owners, managers, members, agents and employees relating to
all matters, in form and substance satisfactory to the Company, provided,
however, that the payment shall not occur prior to the effective date of the
Release, provided further that if the maximum period during which Executive can
consider and revoke the release begins in one calendar year and ends in another
calendar year, then such payment shall not be made until the first payroll date
occurring after the later of (A) the last day of the calendar year in which such
period begins, and (B) the date on which the Release becomes effective.

 

4.Binding on Successors

 

(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in favor of the Executive and in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform all the obligations of the Company under this Agreement that would be
required to be observed or performed by the Company pursuant to section 3. As
used in this Agreement, "Company" means the Company and any successor to its
business or assets as aforesaid which executes and delivers the agreement
provided for in this section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

 

(b)This Agreement will enure to the benefit of and be enforceable by the
Executive's successors and legal representatives but otherwise it is not
assignable by the Executive.

 

  Page 18 of 21

 

  

5.No Obligation to Mitigate; No Other Agreement

 

(a)The Executive is not required to mitigate the amount of any payment or
benefit provided for in this Agreement, or any damages resulting from a failure
of the Company to make any such payment or to provide any such benefit, by
seeking other employment, taking early retirement, or otherwise, nor, except as
expressly provided in this Agreement, will the amount of any payment provided
for in this Agreement be reduced by any compensation earned by the Executive as
a result of taking early retirement, employment by another employer after
termination or otherwise.

 

(b)The Executive represents and warrants to the Company that the Executive has
no agreement or understanding with the Company in respect of the subject matters
of this Agreement, except as set out in this Agreement.

 

6.Exhaustive Compensation; Incorporation by Reference

 

The Executive agrees with and acknowledges to the Company that the compensation
provided for under section 3 of this Agreement is all the compensation payable
by the Company to the Executive in relation to a Change of Control, or the
Executive's termination from employment upon or subsequent to a Change of
Control, under the circumstances provided for in this Agreement. The Executive
further agrees and acknowledges that in the event of payment under section 3 of
this Agreement, he will not be entitled to any termination payments or benefits
under the Employment Agreement. The provisions of section 24 of the Employment
Agreement are hereby incorporated by reference into this Agreement. In addition,
to the extent the payment of any amounts under Section 3 hereof upon the
schedule set forth therein would cause a violation of Internal Revenue Code
Section 409A, such payments will be delayed until the earliest date upon which
the payment can be made without resulting in such a violation.

 

7.Amendment and Waiver

 

No amendment or waiver of this Agreement will be binding unless executed in
writing by the parties to be bound by this Agreement.

 

8.Choice of Law

 

This Agreement will be governed and interpreted in accordance with the laws of
the State of Washington, which will be the proper law hereof. All disputes and
claims will be referred to the state or federal courts of King County,
Washington, which will have jurisdiction, but not exclusive jurisdiction, and
each party hereby submits to the non-exclusive jurisdiction of such courts.

 

9.Severability

 

If any section, subsection or other part of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, such invalid or
unenforceable section, subsection or part will be severable and severed from
this Agreement, and the remainder of this Agreement will not be affected thereby
but remain in full force and effect.

 

10.Notices

 

Any notice or other communication required or permitted to be given hereunder
must be in writing and given by facsimile or other means of electronic
communication, or by hand-delivery, as hereinafter provided. Any such notice or
other communication, if sent by facsimile or other means of electronic
communication or by hand delivery, will be deemed to have been received at the
time it is delivered to the applicable address noted below either to the
individual designated below or to an individual at such address having apparent
authority to accept deliveries on behalf of the addressee. Notice of change of
address will also be governed by this section. Notices and other communications
will be addressed as follows:

 

  Page 19 of 21

 

  

if to the Executive:

 

  1001 Gordon Rd     Address           Moreland, GA  30259                      
jeter_jeff@yahoo.com     E-mail  

 

(a)if to the Company:

 

9500 Glenlyon Parkway

Burnaby, British Columbia V5J 0C6

Attention: Corporate Secretary
Facsimile: (778) 331-5501

 

[Signature Page Follows]

 

  Page 20 of 21

 

 

11.Copy of Agreement

 

The Executive hereby acknowledges receipt of a copy of this Agreement executed
by the Company.

 

RITCHIE BROS. AUCTIONEERS (AMERICA) INC.                       By: s/ Todd
Wohler                 Name: Todd Wohler              

 

SIGNED, SEALED AND DELIVERED by   )   James J. Jeter in the   )   presence of:  
)       )   Diego Mantalvo   ) /s/ James J. Jeter Name   ) James J. Jeter     )
  3880 Hulen Street   )   Address   )       )   Fort Worth, TX   )       )   HR
Generalist   )   Occupation   )  

 

  Page 21 of 21

 